Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email and telephone correspondence with John C. Pokotylo (36242) on March 9, 2021.
The application has been amended as follows:
Claims 1, 3-6, 11, 13-15, 18, 20-23, and 26-28 were pending for examination prior to amendment.
Claims 1, 13, 14, and 18 are amended herein.
Claims 1, 3-6, 11, 13-15, 18, 20-23, and 26-28 are in condition for allowance.

1.	(Currently amended) A display control apparatus comprising:
	a processor that executes a process comprising:
	displaying, on a display unit of a camera, a list screen including a plurality of setting items for setting a shooting condition for the camera, wherein the plurality of setting items include at least one group obtained by grouping setting items;

	responsive to receiving the photographer input designating one of the plurality of setting items, displaying an item plate overlapping the designated one of the plurality of setting items and a plurality of setting items adjacent to the designated one of the plurality of setting items, the item plate including at least the designated one of the plurality of setting items, wherein the designated one of the plurality of setting items is displayed larger on the item plate than on the list screen, and wherein the item plate is displayed in a translucent manner such that setting items of the list screen below the item plate can be seen through the item plate;
	receiving a touch input sliding to a circumferential position of the item plate; and
	responsive to receiving the touch input sliding to a circumferential position of the item plate, making a portion of a position on the item plate to which the received touch input has been slid transparent so that only [[a]] an overlapped setting item on the list screen adjacent to the position on the item plate to which the received input has been slid becomes clearly visible by removing the translucent plate at the position on the item plate, wherein the item plate does not move relative to the list screen during the received touch input sliding to the circumferential position of the item plate.

2.	(Canceled)

3.	(Previously Presented) The display control apparatus according to claim 1, wherein the item plate is an adjacent item plate that has only (1) the designated setting item and (2) a plurality of setting items adjacent to the designated setting item and that were included in the list screen as setting items.

4.	(Previously Presented) The display control apparatus according to claim 26, wherein
	the processor displays the option row away from the grouped item plate.

5.	(Previously Presented) The display control apparatus according to claim 26, wherein
	the processor displays, along with the grouped item plate, a manipulation guide for selecting a condition displayed in the option row.

6.	(Previously Presented) The display control apparatus according to claim 1, wherein
	the processor displays, on the list screen, an area bounded as a grouped item, the area being constituted of setting items adjacent to the designated setting item and that were included in the list screen.

7-10.	(Canceled)



12.	(Canceled)

13.	(Currently amended) A display control method comprising:
	displaying, on a display unit of a camera, a list screen including a plurality of setting items for setting a shooting condition of the camera, wherein the plurality of setting items include at least one group obtained by grouping setting items;
	receiving a photographer input designating one of the plurality of setting items displayed on the list screen;
	responsive to receiving the photographer input designating one of the plurality of setting items, displaying an item plate overlapping the designated one of the plurality of setting items and a plurality of setting items adjacent to the designated one of the plurality of setting items, the item plate including at least the designated one of the plurality of setting items, wherein the designated one of the plurality of setting items is displayed larger on the item plate than on the list screen, and wherein the item plate is displayed in a translucent manner such that setting items of the list screen below the item plate can be seen through the item plate;
	receiving a touch input sliding to a circumferential position of the item plate; and
	responsive to receiving the touch input sliding to a circumferential position of the item plate, making a portion of a position on the item plate to which the received touch an overlapped setting item on the list screen adjacent to the position on the item plate to which the received input has been slid becomes clearly visible by removing the translucent plate at the position on the item plate, wherein the item plate does not move relative to the list screen during the received touch input sliding to the circumferential position of the item plate.

14.	(Currently amended) A computer-readable non-transitory storage medium having stored therein a program for causing a computer to execute display control processing, the processing comprising:
	displaying, on a display unit of a camera, a list screen including a plurality of setting items for setting a shooting condition of the camera, wherein the plurality of setting items include at least one group obtained by grouping setting items;
	receiving a photographer input designating one of the plurality of setting items displayed on the list screen;
 	responsive to receiving the photographer input designating one of the plurality of setting items, displaying an item plate overlapping the designated one of the plurality of setting items and a plurality of setting items adjacent to the designated one of the plurality of setting items, the item plate including at least the designated one of the plurality of setting items, wherein the designated one of the plurality of setting items is displayed larger on the item plate than on the list screen, and wherein the item plate is displayed in a translucent manner such that setting items of the list screen below the item plate can be seen through the item plate;
	receiving a touch input sliding to a circumferential position of the item plate; and
an overlapped setting item on the list screen adjacent to the position on the item plate to which the received input has been slid becomes clearly visible by removing the translucent plate at the position on the item plate, wherein the item plate does not move relative to the list screen during the received touch input sliding to the circumferential position of the item plate.

15.	(Previously Presented) The display control apparatus according to claim 1, wherein the item plate includes setting items adjacent to the designated setting item, and
	wherein the list screen displays, simultaneously, a frame enclosing one or more setting items adjacent to the designated setting item.

16.	(Canceled)

17.	(Canceled)

18.	(Currently amended) The display control apparatus according to claim 3, wherein the process executed by the processor further comprises:
	displaying, overlapping the list screen, a bunch of a plurality of item plates obtained by converting, into adjacent item plates, respective setting items of the at least one group when one of the setting items of the at least one group is designated on the 
	detecting a setting item within the list screen that has been designated by a photographer; 
	producing an adjacent item plate on a plate larger in size than a frame enclosing the setting item designated from among the setting items within the list screen and a plurality of setting items that are adjacent to the designated setting item and that were included in the list screen as setting items, the adjacent item plate having only (1) the designated setting item and (2) a plurality of setting items that are adjacent to the designated setting item and that were included in the list screen as setting items, wherein when any of the setting items are designated on the list screen, the processor displays, in the adjacent item plate, along with the designated setting item, setting items adjacent to the designated setting item on the list screen; and
	switching, responsive to a user input towards one of the plurality of setting items that are adjacent to the designated setting item 
	displaying the second adjacent item plate, wherein the second adjacent item plate includes the second designated item and setting items adjacent to the second designated item on the list screen.



20.	(Previously Presented) The display control apparatus according to claim 18, 
	wherein the user input towards one of the plurality of setting items defines a direction, and
	wherein the second adjacent item plate is located away from the adjacent item plate in the direction.
 
21.	(Previously Presented) The display control apparatus according to claim 1, further comprising removing the display of the item plate.

22.	(Previously Presented) The display control apparatus according to claim 1, wherein the list screen is displayed overlapping a live view image display.

23.	(Previously Presented) The display control apparatus according to claim 20, wherein the user input towards one of the plurality of setting items is a touch manipulation that defines a direction.

24.	(Canceled)

25.	(Canceled)



27.	(Previously Presented) The display control apparatus according to claim 3, wherein a display of setting items in the grouped item plate is simplified compared to the corresponding setting items in the list screen.

28.	(Previously Presented) The display control apparatus according to claim 27, wherein the display of setting items in the grouped item plate has fewer peripheral edges than a set of the corresponding setting items in the list screen.

29.	(Canceled)


Allowable Subject Matter
 	Claims 1, 3-6, 11, 13-15, 18, 20-23, and 26-28 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention pertains to an apparatus, method, and medium in which a translucent item plate is displayed overlapping a selected setting item and adjacent setting items and in which a touch input sliding to a circumferential position of the item plate makes a portion of the item plate transparent so that an overlapped setting item on 
The prior art of record teaches various aspects of the claimed limitations as discussed in the previous Office actions.  However, the prior art of record neither anticipates or renders obvious the representative computing device configured to execute a process comprising “displaying, on a display unit of a camera, a list screen including a plurality of setting items for setting a shooting condition for the camera, wherein the plurality of setting items include at least one group obtained by grouping setting items; receiving a photographer input designating one of the plurality of setting items displayed on the list screen; responsive to receiving the photographer input designating one of the plurality of setting items, displaying an item plate overlapping the designated one of the plurality of setting items and a plurality of setting items adjacent to the designated one of the plurality of setting items, the item plate including at least the designated one of the plurality of setting items, wherein the designated one of the plurality of setting items is displayed larger on the item plate than on the list screen, and wherein the item plate is displayed in a translucent manner such that setting items of the list screen below the item plate can be seen through the item plate; receiving a touch input sliding to a circumferential position of the item plate; and responsive to receiving the touch input sliding to a circumferential position of the item plate, making a portion of a position on the item plate to which the received touch input has been slid transparent so that only an overlapped setting item on the list screen adjacent to the position on the item plate to which the received input has been slid becomes clearly visible by removing the translucent plate at the position on the item plate, wherein the 
With the configuration as prescribed above, the present invention as claimed facilitates evaluation of and selection among adjacent items on a list screen by means of a translucent overlay and specific touch gestures.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
3/12/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174